DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings that shown “wherein the output end is connected to a radio frequency power ground, the input end is connected to a radio frequency power source, and the withstand voltage of the switch transistor Q1 is lower than that of the switch transistor QN” as recited in claims 2 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “i is an integer smaller than N” on line 8 is indefinite because if “i = 1” then Qi-1 is Q0, and Q0 does not exist, so it does not make sense for the case i = 1.  Further, the phrase  “wherein among the N switch transistors, a switch transistor located closer to the output end has a higher or equal withstand voltage than that of a switch transistor located closer to the input end, or a switch transistor located closer to the output end has a lower or equal withstand voltage than that of a switch transistor located closer to the input end, and a withstand voltage of the switch transistor Qi is different from a withstand voltage of the switch transistor QN” recited on lines 9-14 is indefinite because it is not clear what applicant means (note that the phrase recites that “a switch transistor located closer to the output end has a higher or equal withstand voltage than that of a switch transistor located closer to the input end”, then the phrase also recited “or a switch transistor located closer to the output end has a lower or equal withstand voltage than that of a switch transistor located closer to the input end”).  Further, because applicant means that the withstand voltage of the switch transistors to be “equal” as recited in the above phrase, then how can it also be recited “a withstand voltage of the switch transistor Qi is different from a withstand voltage of the switch transistor QN” as recited on line 13-14 of the claim.  Clarification and/or appropriated correction is required.
Claims 2-18 are allowed because they depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al. (US 2018/0323757).
With respect claims 1 and 10, Figure 3 of Hurwitz et al. teaches a radio frequency switch (300), comprising: N switch transistors Q1-QN (310, 311, 312, 313) connected in series, among which a switch transistor Qi has a first conducting terminal connected to a second conducting terminal of a switch transistor Qi-1, a second conducting terminal of the switch transistor Qi is connected to a first conducting terminal of a switch transistor Qi+1, a first conducting terminal of the switch transistor Qi (313) serves as an output end (121) of the radio frequency switch (300), a second conducting terminal of the switch transistor QN (310) serves as an input end (111) of the radio frequency switch (300), wherein N is an integer greater than 1, and i is an integer smaller than N, wherein among the N switch transistors (310, 311, 312, 313), a switch transistor located closer to the output end has a higher or equal withstand voltage than that of a switch transistor located closer to the input end, or a switch transistor located closer to the output end has a lower or equal withstand voltage than that of a switch transistor located closer to the input end, and a withstand voltage of the switch transistor Q1 (313) is different from a withstand voltage of the switch transistor QN (310), (see [0024]).
With respect to claims 2 and 11, Figure 3 of Hurwitz et al. teaches wherein the output end (121) is connected to a radio frequency power ground (120), the input end (111) is connected to a radio frequency power source (PA 110), and the withstand voltage of the switch transistor Q1 (313) is lower than that of the switch transistor QN (310), (see [0024]).
With respect to claims 8 and 17, Figure 3 of Hurwitz et al. teaches wherein each switch transistor (310, 311, 312, 313) comprised by the radio frequency switch (300) is a silicon-on-insulator MOS transistor (see [0006] and [0028]).
Allowable Subject Matter
Claims 3-7, 9, 12-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842